Exhibit 32.1 Certification of Principal Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant To Section 906 of The Sarbanes-Oxley Act of 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Rimrock Gold Corp. for the quarter ended November 30, 2013, I, Jordan Starkman, Principal Executive Officer and Principal Financial Officer of Rimrock Gold Corp., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the quarter ended November 30, 2013, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the quarter ended November 30, 2013, fairly represents in all material respects, the financial condition and results of operations of Rimrock Gold Corp. Dated: January 24, 2014 /s/ Jordan Starkman President and Secretary (Principal Executive Officer and Principal Financial Officer)
